28 U.S. 431 (____)
3 Pet. 431
THE BANK OF THE COMMONWEALTH OF KENTUCKY
vs.
WISTAR, PRICE, AND WISTAR.
Supreme Court of United States.

Mr Bibb, for the plaintiffs in error.
*432 Mr Chief Justice MARSHALL delivered the opinion of the Court.
In the case of the motion to amend the mandate, the court directs the amendment to be made, and the judgment of the court to be reformed, allowing interest at the rate of six per cent. The reason is, that by a rule of this court, when there are no special circumstances, six per cent. interest is allowed upon the amount of the judgment in the court below; under special circumstances, damages to the amount of ten per cent. are awarded by the court. The omission is deemed by this court a mere clerical error.
On consideration of the motion made by Mr Vinton, of counsel for the defendants in error, in this cause, on a prior day of this term, to amend the judgment of this court rendered in this cause at the January term of this court in the year of our Lord 1829: to wit, on the 14th day of February of the said last mentioned year, by giving to the defendants in error in said cause on said judgment damages at the rate of six per centum per annum: it is ordered and adjudged by this court that the said judgment of this court of February 14, A.D. 1829, be reformed by the amendment of damages at the rate of six per centum per annum, so that the judgment read thus: "it is adjudged and ordered by this court that the judgment of the said circuit court in this case be, and the same is hereby affirmed, with costs and damages at the rate of six per centum per annum.